DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-15, in the reply filed on 6/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 20 delete “;” and insert therein - - . - -.
In claims 2-15 delete “characterized since” and insert therein - - characterized in that - - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cut” in line 4.  Claim 1 further recites the limitation “the appropriate size and shape” in line 4.  Claim 1 further recites the limitation “the piece” in line 5.  Claim 1 further recites the limitation “the first (1) and second fabric (2)” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  It is further unclear what is “it” recited in line 7.  It is suggested to delete “(1) jute or natural linen and a second natural cotton fabric (2) or fibrous paper formed by cellulose and synthetic multi-directional microfibers, wherein the cut is made in the appropriate size and shape to the piece to be trimmed; b) impregnating the first (1) and second fabric (2) with an aqueous based adhesive resin and drying it;” and insert therein - - a) cutting a first fabric (1) made of jute or natural linen and a second natural cotton fabric (2) or fibrous paper formed by cellulose and synthetic multi-directional microfibers, wherein the cut is made in an appropriate size and shape to the part to be trimmed; b) impregnating the first fabric (1) and the second fabric (2) or fibrous paper with an aqueous based adhesive resin and drying them; - - to overcome this rejection.  This is the interpretation given the limitations for purposes of examination.
Claim 1 requires “c) pressing the impregnated fabrics into a resin forming a pressured structure (3)”.  It is unclear what is meant by “into a resin”?  Are the impregnated first fabric and second fabric or fibrous paper pressed into additional resin?  The specification does not appear to describe additional resin.  It is suggested to delete “c) pressing the impregnated fabrics into a resin forming a pressured structure (3) comprising the first (1) and second fabrics (2)” and insert therein - - c) pressing the impregnated first fabric (1) and the impregnated second fabric (2) or fibrous paper together and forming 
Claim 1 requires “d) comprised of the structure to provide the part shape to be trimmed, previously adding an adhesive layer on one of the faces of the pressed structure (3) formed in the previous pressing stage and, on the adhesive layer, a decorative sheet (7);”.  It is unclear what is required by “comprised of the structure to provide the part shape to be trimmed”?  It is further unclear what is required by “previously adding an adhesive layer”.  Is the adhesive layer added in a previous step or step d)?  Claim 1 recites the limitation “the formed structure” in line 13.  Claim 1 further recites the limitation “the forming” in line 17.  Claim 1 further recites the limitation “the required shape” in line 18.  Claim 8 further recites the limitation “the forming step d)” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears step d) is intended to be the forming step.  It is suggested to delete “d) comprised of the structure to provide the part shape to be trimmed, previously adding an adhesive layer on one of the faces of the pressed structure (3) formed in the previous pressing stage and, on the adhesive layer, a decorative sheet (7);” and insert therein - - d) adding an adhesive layer on one of the faces of the pressed structure (3) formed in the previous pressing stage and, on the adhesive layer, a decorative sheet (7) and forming a formed structure in a required shape of the part to be trimmed; - - to overcome this rejection.  This is the interpretation given the limitations for purposes of examination.
Claim 1 recites the limitation “the adhesive” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the adhesive” and insert therein - - the adhesive layer - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 recites the limitation “the fabrics” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the fabrics” and insert therein - - the first fabric (1) 
Regarding claim 8, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to delete “preferably” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 9 recites the limitation “the adhesive” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the adhesive” and insert therein - - the adhesive layer - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Regarding claim 10, the phrase “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to delete “may be” and insert therein - - of the primer layer is - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 11 recites the limitation “the primer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the primer” and insert therein - - the primer layer - - to overcome this rejection.  This is the interpretation given the limitations for purposes of examination.
Claim 14 recites the limitation “the step of trim assembling” in line 2.  Claim 14 further recites the limitation “the trim stage” in line 3.  Claim 15 requires the limitation “the trim assembled on the article to be trimmed”.  There is insufficient antecedent basis for these limitations in the claims.  It is further unclear what is required by “trim assembling into the workpiece” and “the trim assembled on the article to be trimmed”.  It appears from the specification (page 8) the limitations may be directed to assembling trim on the part to be trimmed.  However, claims 1 and 13 from which claims 14 and 15 depend require “A method for trim preparation of car interior parts” so that if claims 14 and 15 are 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the limitations of claims 8 and 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-7 and 10-13 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
ES 2200649 (See the machine translation and Figures 1-3) discloses a method comprising providing a wood fiber blanket and natural resins (1), pressing the wood fiber blanket and natural resins, adding glue on one of the faces of the pressed wood fiber blanket and natural resins formed in the 
EP 1442957 (Figure 5 and Paragraphs 0026-0031, 0035, 0038, 0040 and the Example) discloses a method comprising providing one or more “mat”/fabric comprising cotton, jute, plastic material fibers, and a mixture thereof, impregnating the one or more “mat”/fabric with thermoplastic resin (to form 9), adding a veneer layer (10) on one face of the one or more “mat”/fabric, forming by pressing the one or more “mat”/fabric and veneer layer into a formed structure, and painting the veneer layer.
US 2003/0089192 (Figures 1-3 and Paragraphs 0026, 0028, 0034, 0050, and 0063 and the Examples) discloses a method comprising providing a fabric, impregnating the fabric with resin, cutting the fabric into strips (18), placing the strips onto a decorative sheet (15), pressing the impregnated strips and decorative sheet (Figure 2) and forming a pressed structure, adding a foamable resin (13) on one face of the pressed structure formed in the previous pressing stage (Figure 3), and performing a coloring or painting process.
The prior art of record fails to teach or suggest a method of trim preparation of car interior parts including all of the steps claimed, i.e. at least including cutting a first fabric made of jute or natural linen and a second natural cotton fabric or fibrous paper formed by cellulose and synthetic multi-directional microfibers, impregnating the first fabric and the second fabric or fibrous paper with an aqueous based adhesive resin and drying them, applying a primer layer and drying it, the adhesive layer is acrylic, polyurethane, or solvent-based or water-based epoxy, and the thickness of the decorative sheet varies between 0.2 and 0.6 mm.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746